ACCEPTED
                                                                                                          04-14-00752-CV
                                                                                               FOURTH COURT OF APPEALS
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                     1/30/2015 3:29:03 PM
                                                                                                            KEITH HOTTLE
                                                                                                                   CLERK

                                   CAUSE NO. 04-14-00752-CV

                                                                                       FILED IN
HUMANA INSURANCE COMPANY                        §       IN THE COURT OF4th
                                                                        APPEALS
                                                                           COURT OF APPEALS
    APPELLANT                                   §                               SAN ANTONIO, TEXAS
                                                §       FOURTH COURT           01/30/2015
                                                                               OF APPEALS 3:29:03 PM
                                                §       DISTRICT                  KEITH E. HOTTLE
VS.                                             §                                       Clerk
                                                §
DOLORES MUELLER                                 §
    APPELLEE                                    §       SAN ANTONIO, TEXAS

____________________________________________________________________________

           SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF OF APPELLEE
____________________________________________________________________________


TO THE HONORABLE JUSTICES OF SAID COURT:

        Appellee, Dolores Mueller, and respectfully requests that this Court extend the deadline to

file the Response to Brief of Appellant by two weeks.

                                A. Factual and Procedural History

1.      This case is on appeal from County Court at Law No. 3, Bexar County, Texas. It is an appeal

from a DENIAL of a Plea to the Jurisdiction.

2.      The style and number of the case in the trial court was Cause No. C-37665; Dolores Mueller

vs. Humana Insurance Company; In the County Court at Law #3; Bexar County, Texas. The present

deadline for Appellee to file her response to Appellant’s Brief is presently January 30, 2015.

                                   B. Argument and Authorities

3.      This Court has the authority to grant a motion to extend the deadline to file a party’s brief

under Texas Rule of Appellate Procedure 10.5(b).

4.      Appellant’s Brief in the above appeal was filed on December 19, 2014. This court has

granted one prior extension of the deadline to file Appellee’s brief. Appellee requires additional

MUELLER VS. HUMANA INS. CO. //APPELLEE’S 2nd UNOPPOSED MOTION FOR ENLARGEMENT OF TIME- p. 1 of 3
time to review the appellate record, perform the legal research, and draft briefs that will be helpful

to this Court. Counsel for Appellee has found that his ambition to complete the brief was

overmatched by other professional obligations. Appellee therefore seeks an extension of time until

February 13, 2015 to file her response.

6.      Counsel for Appellee has consulted with counsel for Appellant about this matter, and is

authorized to say that Appellant does not oppose this Motion.

                                     C. Conclusion and Prayer

7.      For the foregoing reasons, Appellee Dolores Mueller respectfully requests that this Court

grant this UNOPPOSED Motion for Extension of Time to File her Response to Brief of Appellant,

and extend the deadline filing those briefs until February13, 2015.

                                        Respectfully submitted,
                                                        Digitally signed by:
                                          Stephe        Stephen G. Nagle
                                                        DN: CN = Stephen G.
                                                        Nagle email =
                                          n G.          sgnagle@lawyernagle.com
                                                         C = US O = Nagle Law
                                                        Firm OU = Attorney
                                          Nagle         Date: 2015.01.30 14:53:32
                                        _______________________________
                                                         -06'00'
                                        Stephen G. Nagle
                                        State Bar No. 14779400
                                        Stephen G. Nagle & Associates
                                        1002 West Avenue, Suite 100
                                        Austin, Texas 78701
                                        (512)480-0505 phone
                                        (512)480-0571 fax
                                        sgnagle@lawyernagle.com
                                        COUNSEL FOR APPELLEE



                                   CERTIFICATE OF CONFERENCE

        By my signature above, I certify that on January 30, 2015, I e-mailed a copy of this motion

to Lisa Alcantar, Counsel for Appellant Humana Insurance Company. On January 30, 2015, Ms.

Alcantar responded, on behalf of her client, that Humana does not oppose this motion.

MUELLER VS. HUMANA INS. CO. //APPELLEE’S 2nd UNOPPOSED MOTION FOR ENLARGEMENT OF TIME- p. 2 of 3
                                      CERTIFICATE OF SERVICE


        By my signature above, I certify that on January 30, 2015, a true and correct copy of the

foregoing Motion was electronically served on the following counsel of record:


Lisa Alcantar
lalcantar@prdg.com
Rick Foster
rfoster@prdg.com
Porter, Rogers, Dahlman & Gordon, P.C.
745 East Mulberry Avenue, Suite 450
San Antonio, Texas 78212
Attorneys for Defendants




MUELLER VS. HUMANA INS. CO. //APPELLEE’S 2nd UNOPPOSED MOTION FOR ENLARGEMENT OF TIME- p. 3 of 3